Title: From George Washington to Nathanael Greene, 2 February 1781
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Dear Sir.
                            Head Quarters New Windsor Febry 2nd 1781.
                        
                        From the general idea I have been able to acquire of the Country by Maps, as well as from the description you
                            give of it, & its resources, Your Position at the Cheraws, on the East Side of the Pedee seems to have been very
                            judiciously chosen. The motives for Detaching Brigadier Genl Morgan, and the objects given him in charge, appear also to
                            be supported upon just Military Principles. It will be obtaining a great point, if you should be able to streighten the
                            Enemy’s Quarters, & prevent them from prosecuting offensive operations, untill your Army can be put on a more
                            reputable footing in point of numbers & supplies.
                        After Congress had placed Col. Armands & Lieut. Col. Lee’s Corps on the new Establishment,
                            application was made for my opinion, in what Manner it would be eligible to have them mounted & supplied: in
                            answer to which I proposed it should be done by the Continent at large, thro’ the Board of War: since which Congress have
                            passed the enclosed Resolution No. 2 respecting the compleating of Colo. Armands Corps—at what period it may be proper to
                            carry this act into execution, circumstances alone must dictate. In the present situation, it was undoubtedly best to send
                            the remains of this Corps to Virginia to recruit—Which I fear will not be fit for service, for a considerable time, unless
                            Col. Armand should succeed in his proposal of going to France, to procure, on his own credit, a supply of Cloaths, Arms,
                            Accoutrements &C.
                        You will be pleased also to observe I have also transmitted a Copy of the Resolution of the 1st of Janry No.
                            1 Expressing the sense of Congress respecting the Arranging of the Officers who have been or are Prisoners.
                        Since I wrote to you on the 9th and added a Postscript of the 11th of January the Emissaries from the Enemy
                            have been executed, and the affair of the Pennsylvania Line compromised, by the intervention of the Civil Authority of
                            the State: This (tho perhaps the only measure that could have been adopted in our circumstances) has been productive of
                            ill consequences, by inducing other Troops to follow the same example—I mean a part of the Jersey Line, who mutinied in
                            the same manner on the 19th Ulto.—Determined to put a stop to this conduct, & to restore discipline, at every
                            hazard, I immediately ordered a Detachment to each from West Point, under the Command of Major General Howe, who
                            surrounded the Mutineers by surprize in their Quarters, reduced them to unconditional submission & executed two of
                            their Instigators on the spot—This has totally quelled the spirit of Mutiny, and every thing is now quiet—Indeed the
                            Detachment under Gen. Howe, deserves infinite credit—And the remainder of the Troops at these Posts, discovered the best
                            disposition on the occasion.
                        The States seem to be somewhat roused from their late supine condition—Congress have called in the most
                            pressing manner for money & supplies—And we hope more vigourous & effectual exertions will be the
                            consequence.
                        About 10 Days ago, General Parsons attempted, with a Detachment from the Line, to surprize the Refugee Corps
                            at Morrissania succeeded so far as to Capture 54 of DeLancey’s Corps, destroy their Huts, a quantity of Forage, &
                            the Pontoon Bridge over Harlem Creek—he also brought off a Large number of Cattle & Horses;
                            with inconsiderable loss—I am Dear Sir

                    
                     Majr Gen. Greene
                     
                  
               